Citation Nr: 1430567	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11- 20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for residuals of a gunshot wound (GSW) to the left thigh, Muscle Group (MG) XV, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972. 

This matter comes on appeal before the Board of Veterans Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied a disability evaluation in excess of 20 percent for a through-and-through GSW to the left thigh.  


FINDINGS OF FACT

1. The GSW of the left thigh historically involved an accidental through-and-through injury with no neurological deficit and a small entrance and exit wound on the lateral and medical aspects of the superior portion of the left thigh.  Residuals of the Veteran's GSW to the left thigh have been manifested by complaints of pain, numbness, and limitation of movement.

2.  The Veteran's left thigh GSW residuals include a 1.0 cm faint, well-healed scar of the left medial and lateral thigh and a difficult-to visualize re-entry wound scar.  The scars are nontender.  

3. The schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.

4.  Throughout the appeal period, the Veteran's GSW residuals indicate no more than moderately-severe injury to MG XV, as range of motion of the left hip and neurological examination were within normal limits, muscle strength was full, and lower extremity reflexes were normal; there was no additional functional impairment with repetition due to pain, weakness, fatigability, incoordination or repetition; and a record of consistent complaints of pain (one of the cardinal signs and symptoms of muscle disability).  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a GSW to the left thigh, MG XV, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.56, 4.59, 4.73 Diagnostic Code 5315, 4.118 Diagnostic Codes 7800-02, 7804-05 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1) . 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, supra.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  Mayfield, supra; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this appeal, in a May 2002 pre-adjudicatory VCAA notice letter, the Veteran was informed of the evidence necessary to substantiate his claim and advised him of the evidence VA would reasonably seek to obtain, as well as the evidence for which he was responsible.  A June 2009 pre-adjudicatory VCAA notice letter provided the foregoing and also explained what type of information and evidence was needed to establish a disability rating and effective date.  Hence, VA's duty to notify was properly met in this case.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes service treatment records (STRs), reports of VA examinations conducted in August 2009 and January 2013, and VA treatment records dated from 2009 to 2013.  The VA examinations were adequate, because they were each performed by a medical professional based on a review of the claims file and included a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159 (2013).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices, the Veteran and appellant have been notified and made aware of the evidence needed to substantiate the Veteran's increased rating claim, the avenues through which such evidence might be obtained, and the allocation of responsibilities between the Veteran and appellant and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran/appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

B. Pertinent Evidence

The Veteran is seeking a disability evaluation in excess of 20 percent for his service-connected through-and-through GSW to the left thigh.  He avers that he ensures sharp pain, weakness, and numbness, particularly at night, which awakens him.  The Veteran concludes that his symptoms resemble Complex Regional Pain Syndrome based upon internet research, and that his quality of life has decreased.  

Historically, STRs reveal that, in July 1971, the Veteran was hospitalized with an admission diagnosis of a GSW to the left thigh.  The GSW was described as an accidental through-and-through wound to the left thigh.  The Veteran denied any signs or symptoms suggesting vascular or neurologic deficit.  Physical examination of the left thigh revealed a small entrance and exit wound on the lateral and medial aspects of the superior portion of the thigh.  There were good femoral and pedal pulses, and neurological examination was within normal limits.  The Veteran was hospitalized for fourteen days, after which he was discharged with the same diagnosis as upon admission.  His wounds were described to be "almost completely healed" and he was said to be "otherwise asymptomatic and is ready for discharge to full duty."  The Veteran's November 1972 discharge examination was silent as to a GSW or any residuals thereof.

In a May 1981 VA Form 21-4176 (Report of Accidental Injury), the Veteran reported that he had been "racing automobiles" with another service member when that individual "passed me and shot four times through the driver's door.  One round striking me in the left thigh, came out the inner left thigh and lodged into the inner right thigh."  

In a June 1981 rating decision, the RO granted service connection for a through-and-through GSW to the left thigh, MG XV, and assigned a 20 percent disability evaluation effective April 8, 1981 (the date of the Veteran's claim).  

In May 2009, the Veteran filed a claim for a disability evaluation in excess of 20 percent for said injury, stating he "ha[s] been experiencing increased levels of pain and mobility limitations" and had reduced the amount of work he was performing.  This claim is the subject of the current appeal.

VA outpatient treatment records dated from May 2007 to May 2009 indicate diagnoses of left thigh pain.  During May 2009 primary care evaluation, the Veteran reported that he had to "limit work hours" due to increased pain with prolonged standing as a result of his left thigh pain.  

The Veteran's wife reported in a June 2009 statement that the Veteran was experiencing increased problems related to his GSW of the left thigh, to include waking up during the night with numbness in the leg, sleepless nights, and being unable to stand or walk for long periods of time.  

The Veteran attended a VA authorized examination in August 2009.  He stated he was self-employed as a food equipment technician and that he experienced increased pain and numbness in his left thigh, which was lessened by moving around.  Sitting and standing for long periods exacerbated the symptoms.  Examination revealed a 1.0 cm faint, well-healed scar of the left medial and lateral thigh.  The re-entry wound scar was difficult to visualize, and there was no tissue loss.  The scars were nontender, muscle strength was 5/5, and sensation was normal.  Range of motion of the left hip was 117 degrees flexion, 38 degrees extension, 26 degrees adduction, 58 degrees abduction, external rotation to 60 degrees and internal rotation to 55 degrees.  (Normal ranges of motion are 125 degrees flexion, 30 degrees extension, 20 degrees adduction, 45 degrees abduction, 40 degrees external rotation and 30 degrees internal rotation).  There was no additional functional impairment with repetition due to pain, weakness, fatigability, incoordination or repetition.  As there was no indication of a flare-up, the examiner indicated that it would be mere speculation to assess any loss during flare-ups.  Range of motion and neurological examination were normal.  The diagnosis was through-and-through GSW to the left thigh.  

VA outpatient treatment records dated from December 2009 to March 2011 indicate left lower extremity pain due to GSW.  Additional VA outpatient treatment records dated from June 2011 to December 2012 also indicate complaints of left lower extremity pain.  In June 2011, the Veteran reported that he had "Complex Regional Pain Syndrome" and would "very much like this diagnosis added to [my] medical chart."  During October 2011 pain clinic follow-up, sensory examination as documented by neurology showed no sensory findings whatsoever.  Sensation throughout the thigh was normal.  There were no skin color, texture, temperature, or hair pattern differences.  Range of motion of the hip was normal, and there was no tenderness to palpation.  Findings were termed "completely negative."  The Veteran was assessed with possible phantom pain of the left thigh in October 2011.  

The Veteran was afforded his most recent authorized VA examination in January 2013.  He reported that while he did not have any pain most of the time, he experienced a burning or stinging type of pain at night, which awakened him and lasted approximately fifteen minutes.  There was no history of extensive muscle herniation, gait was normal, residuals scars were minimal.  There were no fascial defects, loss of power, weakness, lower fatigue threshold, impairment of coordination, fatigue/pain, muscle atrophy, or uncertainty of movement,  and the wound did not affect muscle substance or function.  Lower-extremity muscle strength was full, lower extremity reflexes were normal.  The examining physician found that there was no diminished muscle excitability to pulsed electrical current and prior EMG testing was normal, that the Veteran did not currently suffer from any peripheral nerve condition or neuropathy, there was no change in the severity of the Veteran's injury, and there was no evidence of any new functional impairment or muscle residual.

C. Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119  (1999).   The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected disability results in symptoms that would warrant different ratings.  

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

D. Analysis 

Muscle Injuries

The Veteran's residuals of a through-and-through GSW to the left thigh are currently rated as 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5315 (2013).   Under DCs 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately-severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d) (2013).

DC 5315 is for evaluation of injuries to MG XV, which is the medial thigh group, including the (1) adductor longus, (2) adductor brevis, (3) adductor magnus, and (4) gacilis.  Id.  The functions of this muscle group are adduction of the hip, flexion of the hip, and flexion of the knee.  Id.  Under DC 5315, a slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately-severe muscle injury warrants a 20 percent rating, and a severe muscle injury warrants a 30 percent rating (the highest rating available under the DC).  Id.  

The type of injury associated with a slight muscle disability is a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56(d)(1) (2013).  

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2) (2013).  

The type of injury associated with a moderately-severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) (2013).  

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately-severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4) (2013).  

If present, the following are also signs of severe muscle disability:  (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of MGs not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c) (2013).

The evidence shows that the Veteran's left thigh disability is manifested by complaints of left thigh/left lower extremity pain and numbness as indicated during VA authorized examinations in August 2009 and January 2013 as well as during VA outpatient treatment from December 2009 to December 2012.  In terms of findings, the Veteran's STRs reveal a small entrance and exit wound on the lateral and medial aspects of the superior portion of the thigh, good femoral and pedal pulses, and neurological examination within normal limits.  

Also, August 2009 VA authorized examination showed neurological examination to be normal.  Finally, during authorized VA examination in January 2013 the examiner found that there was no diminished muscle excitability to pulsed electrical current and prior EMG testing was normal, that the Veteran did not currently suffer from any peripheral nerve condition or neuropathy, there was no change in the severity of the Veteran's injury, and there was no evidence of any new functional impairment or muscle residual.  While the Veteran has complained of reduced mobility due to his GSW, range of motion of the left hip was normal during 2009 and 2013 VA examination and during VA clinical evaluation in October 2011.  Also, his gait was said to be normal during 2013 VA examination.  

In light of the Veteran's credible complaints noted above and the objective findings of record, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected residuals of a GSW to the left thigh has been productive of no more than moderately-severe impairment of MG XV, which is commensurate with the current 20 percent evaluation assigned under DC 5315.  

The evidence of record does not show a shattering wound, open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Nor do the service treatment records indicate hospitalization for a prolonged period for treatment with consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately-severe muscle injuries.  Rather, the Veteran was hospitalized for fourteen days in July 1971, and at the time of discharge his wounds were said to be "almost completely healed" and he was said to be "otherwise asymptomatic and is ready for discharge to full duty."  Also, his November 1972 discharge examination was silent as to a GSW or any residuals thereof.  Nor is there objective evidence of ragged, depressed and adherent scars, loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  

The Veteran is shown to have consistent complaints of pain, one of the cardinal signs as symptoms of muscle disability, as shown by VA examinations in August 2009 and January 2013.  See 38 C.F.R. §§ 4.56 (c), (d)(3).  

The sole criterion for severe MG impairment present in the record-evidence of inability to keep up with work requirements (per the Veteran's May 2009 statements that he had reduced the amount of work he was performing and had to limit work hours due to increased pain with prolonged standing)-is (in and of itself) insufficient to warrant an increased disability evaluation, as its presence is outweighed by the absence of the other criteria required for a higher evaluation.  During January 2013 VA examination, the examiner found that the Veteran's muscle injury did not impact his ability to work, to include resulting in an inability to keep up with work requirements.  She explained that "[t]here has been no change in the severity of this injury (including no new functional impairment) nor any new residuals of muscle damage."  This opinion is based upon reported symptoms and objective findings from the examination, and supported by a stated rationale that is based upon a complete and accurate understanding of the Veteran's medical history that is consistent with the facts shown in the record.  These January 2013 findings and opinion rebut the Veteran's assertions, and hence the Board assigns greater probative weight to the VA examiner's 2013 opinion.  Furthermore, the Veteran has not provided any objective evidence to support his contention concerning his claimed reduction/limitation of work hours.  Hence, while the Veteran is certainly competent to state that he is working fewer hours, the Board assigns greater probative value to the VA examination and ultimately finds it to be more credible.  
Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. At 469.  

DeLuca Considerations

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  August 2009 VA examination revealed no additional functional impairment with repetition due to pain, weakness, fatigability, incoordination or repetition.  Also, because there was no indication of a flare-up, the examiner indicated that it would be mere speculation to assess any loss during flare-ups.  Additionally, during the Veteran's most recent authorized VA examination in January 2013, there were no fascial defects, loss of power, weakness, lower fatigue threshold, impairment of coordination, fatigue/pain, muscle atrophy, or uncertainty of movement, and the wound did not affect muscle substance or function.  Lower-extremity muscle strength was full and there was no evidence of any new functional impairment or muscle residual.  Even with consideration of all pertinent DeLuca factors, the Veteran's residuals of a GSW to the left thigh, MG XV, do not more nearly approximate the criteria for a higher rating, hence the current 20 percent disability evaluation is appropriate.  

Scars

Further, the Board has considered whether the scar associated with the Veteran's service-connected left thigh disability warrants a separate, compensable disability rating.  38 C.F.R. § 4.118, DC 7801 (2013), provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  DC 7801.  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  Id.  DC 7802 (2013), provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  DC 7804 (2013), provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Under DC 7805 (2013), disabling effects of scars not considered in a rating under Codes 7800 to 7802 and 7804 are evaluated under other appropriate DCs.

Review of the evidence of record shows that the scars were not deep (involving underlying soft tissue damage) or nonlinear and they did not involve an area of at least 6 square inches (or 39 square centimeters).  There is also no evidence that the scars were unstable or painful at this time, and there is no evidence of any disabling effects not already considered.  VA authorized examination in August 2009 revealed a 1.0 cm faint, well-healed scar of the left medial and lateral thigh.  The re-entry wound scar was difficult to visualize, and there was no tissue loss.  The scars were nontender.  The January 2013 VA examination report noted scars that were small or linear, that they were not painful and/or unstable and were not greater than 39 square centimeters (6 square inches). 

The evidence of record does not document any scars or disfigurement of the head, face, or neck; scars that are deep and nonlinear; superficial and nonlinear scars measuring 929 sq. cm. or greater; scars that are unstable or painful on examination; or scars resulting in other disabling effects.  38 C.F.R. § 4.118 , DCs 7800-02,  7804, 7805.  Hence, a separate, compensable disability rating for left thigh scars has not been shown.  

Lay evidence

The Board has also considered the Veteran's (and his wife's) lay statements, to include the contentions that the Veteran endures sharp pain, weakness, and numbness, particularly at night, which awaken him, and the Veteran's conclusion that his symptoms resemble Complex Regional Pain Syndrome based upon internet research, and that he should be given a diagnosis of said disorder.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09.  The Veteran is competent to report or describe pain, Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and his (and his wife's) reports of said pain have been considered when assigning the disability ratings for his GSW residuals as well as the associated scar.  The Board is not required to assign a separate rating for pain alone.  See Spurgeon v. Brown, 10 Vet.App. 194 (1997).  VA examination in August 2009 indicated no additional functional impairment with repetition due to pain, and pain was not evidenced during the most recent VA examination in January 2013.  It is not possible to separate the Veteran's pain symptoms from the current 20 percent disability evaluation assigned his residuals of a GSW to the left thigh.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  Additionally, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet.App. 32, 38 (2011).  The weight of the evidence in this case as recorded during VA examination in 2009 and 2013 is against a finding that pain results in a functional loss warranting the assignment of an increased evaluation.  

Finally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, 492 F.3d at 1377,  n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2) (2013).  Here,  the Veteran does not have the requisite medical knowledge, training, or experience to be able to self-diagnose himself with a medically-complex disorder such as Complex Regional Pain Syndrome.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Rendering such a diagnosis involves internal and unseen system processes unobservable by the Veteran.  The Veteran's credible report of pain has, nonetheless, been considered by the Board in evaluating his disability and the Board finds that his pain is contemplated by the currently-assigned 20 percent rating under DC 5315.  

Extraschedular

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.   38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's residuals of a GSW to the left thigh is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for MG injuries (to include DC 5315) consider the history of the wound and objective findings and whether the muscle disability is slight, moderate, moderately-severe, or severe.  The rating criteria for scars consider the size of the scar, whether the scar is painful, unstable, or results in limitation of function of the affected area.  

Residuals of the Veteran's GSW to the left thigh have been manifested by complaints of pain, numbness, and limitation of movement, in addition to a 1.0 cm faint, well-healed scar of the left medial and lateral thigh and a difficult-to visualize re-entry wound scar, both of which are nontender.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59, 4.73, 4.118 (2013); see also DeLuca.  These symptoms and manifestations are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology). 

Additionally, the Board has considered the Veteran's functional limitations noted during VA examinations.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the functional limitations imposed by the Veteran's disability is specifically contemplated by the criteria discussed above, including the effect of the Veteran's pain on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's residuals of a GSW to the left thigh, MG XV, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a preponderance of the evidence is against the award of a disability rating in excess of 20 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2013) ; 38 C.F.R. §§ 4.3, 4.7 (2013); Ortiz v. Principi, 274 F.3d 1361, 1364-66 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a GSW to the left thigh, MG XV, is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


